DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Species
For examination purposes, Applicant is required to elect ONE species from EACH of the following groups of species: 
One first layer material (e.g. wood);
One second layer material (e.g. wood);
One epoxy composition from one of claims 1 or 25 (e.g. bisphenol A diglycidyl ether (BADGE) which is an aromatic epoxide including a phenol group and having a glass transition temperature that is higher than room temperature and less than 200 °C);
Either forming a laminate (claims 1 and 25) or shaping a laminated structure (claim 26).
A proper exemplary election would be as follows: forming laminates in which first layer material is wood, second layer material is wood, and epoxy composition is bisphenol A diglycidyl ether (BADGE) which is an aromatic epoxide including a phenol group and having a glass transition temperature that is higher than room temperature and less than 200°C.  This election reads on claim 25.

The combination of species are directed to unrelated methods. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together, and they have different designs, modes of operation, and effects. (MPEP § 802.01 and MPEP § 806.06). In the instant case, the different combination of species of laminate material plus epoxy resins are not disclosed as capable of use together, and they have different designs, modes of operation, and effects.  For example, laminating rubber (“polymeric” material) using bisphenol A diglycidyl ether (BADGE) is not disclosed as capable of using together with laminating wood using 1,6 napthalene diepoxy.  Furthermore, the combination of epoxy resin and laminated material requires different designs, modes of operation, and effects because some materials cannot be used with some epoxy resins because resins do not stick to some materials (e.g. silicone, rubber, vinyl, plastic, polyethylene, etc.).
There is also a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743